Citation Nr: 0807040	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-06 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial compensable evaluation for 
opthalmoplegic migraine headaches.




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The veteran had active service from July 1984 to January 
2005.

This appeal comes before the Board of Veterans Appeals 
(Board) from July and December 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The veteran has submitted copies of service medical records 
to the Board without a waiver of initial adjudication of this 
evidence by the RO.   The evidence consists of treatment for 
migraine headaches and is duplicative of the evidence already 
contained in the claims folder. Therefore, remand for the 
issuance of a supplemental statement of the case is not 
warranted.  See 38 C.F.R. § 19.31, 19.37 (2007).


FINDINGS OF FACT

1.  The veteran does not have a current hearing loss 
disability in either ear for VA compensation purposes.

2.  The veteran's migraine has been objectively shown to be 
manifested by no more than characteristic prostrating attacks 
averaging fewer than one every two months over the last 
several months.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated by service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  The criteria for an initial compensable evaluation for 
the veteran's opthalmoplegic migraine headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by letters dated in March and May 2005.  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided by a March 
2006 letter to the veteran.  A Supplemental Statement of the 
Case was issued in December 2006.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

As to the matter of the issue of entitlement to an initial 
compensable evaluation for the migraine headaches, the 
veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 491.  Similarly, the Court, in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008), clarified VA's notice obligations in increased rating 
claims.  The instant appeal originates, however, from the 
grant of service connection for the disorder at issue.  
Consequently, Vazquez-Flores is inapplicable.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was provided prior to the appealed decisions in keeping with 
Pelegrini.  

Also, the letters asked the veteran to provide any evidence 
in his possession that pertained to the claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  
 
Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone VA examinations in conjunction with 
his claims.  The Board finds that these examinations, along 
with the veteran's treatment records, provide sufficient 
findings upon which to adjudicate the claims.  There is no 
duty to provide another examination or medical opinion.  Id.  
No additional unattained evidence has been identified.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.


Service Connection

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 

Service connection will be rebuttably presumed for certain 
chronic diseases, to include sensorineural hearing loss, 
which are manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran contends that he has hearing loss due to in-
service exposure as a mechanic on the flight line for many 
years.

The veteran's service medical records show that on periodic 
examination in April 1993, audiometric testing revealed pure 
tone thresholds in decibels at 500, 1000, 2000, 3000, and 
4000 Hertz as 5, 10, 5, 15, and 10, respectively in the right 
ear and as 10, 15, 10, 5, and 15 respectively in the left 
ear.  

On periodic examination in October 1995, audiometric testing 
revealed pure tone thresholds in decibels at 500, 1000, 2000, 
3000 and 4000 Hertz as 5, 0, 0, 10, and 0, respectively in 
the right ear and as 0, 0, 0, 10, and 5 respectively in the 
left ear.  It was noted that the veteran had slightly high 
frequency hearing loss in the left ear.  

The veteran underwent a VA audiological examination in March 
2006 in connection with his compensation claim.  Audiometric 
testing revealed pure tone thresholds in decibels at 500, 
1000, 2000, 3000, and 4000 Hertz as 10, 10, 15, 10, and 20, 
respectively in the right ear and as 5, 5, 15, 15, and 15 
respectively in the left ear.  Speech recognition scores were 
100 percent for the right ear and 96 percent for the left 
ear.  The examiner noted that puretone audiometry revealed 
normal hearing sensitivity at 250-8000 Hertz in each ear.  It 
was stated that excellent word recognition scores were 
observed in each ear.  The examiner concluded that the 
veteran had normal hearing in both ears and that there was no 
hearing impairment in either ear.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 
defines hearing disability for VA compensation purposes. That 
regulation prohibits a finding of hearing disability where 
threshold hearing levels at 500, 1000, 2000, 3000, and 4000 
Hz are all less than 40 decibels and at least three of those 
threshold levels are 25 decibels or less.  Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).

In order for the veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran has 
indicated exposure to acoustic trauma during service, however 
current VA examination in March 2006 failed to show hearing 
loss in either ear.  Accordingly, there is no evidence that 
the veteran currently has any hearing loss disability that 
meets the criteria set forth in 38 C.F.R. § 3.385.  
Therefore, the appellant's claim for service-connected 
disability benefits for hearing loss cannot be granted.

In view of the foregoing discussion, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hearing loss.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and his appeal 
must be denied.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected headaches.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

A noncompensable evaluation is warranted for migraines with 
characteristic prostrating attacks averaging less than one 
every two months over the last several months.  A 10 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks averaging one every two months over the 
last several months.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2007).

The veteran's service medical records indicate that he was 
seen for headaches. 

At a VA general medical examination in March 2005, the 
veteran complained of headaches that occur at least twice a 
year.  The headache is usually very severe in intensity and 
lasts for a day before it improves or resolves.  He reported 
that the headaches were usually associated with some left eye 
abnormalities including some double vision or tunnel vision.  
He denied any nausea or vomiting.  He was taking medication 
for management of the headaches.  Basically, he reported that 
the headaches were prostrating in nature twice a year.  The 
veteran was diagnosed as having cluster headaches.

The veteran also underwent a VA eye examination in March 2005 
and was diagnosed as having recurrent migraine with left 
ophthalmoplegia by history.

In July 2005, the RO established service connection for 
ophthalmoplegic migraine  headaches and assigned a 
noncompensable evaluation for that disability.

In his February 2004 notice of disagreement, the veteran 
argued that a compensable evaluation was warranted for his 
migraine headaches as he had to take medication daily to 
deter the onset of the headaches.  In his March 2006 Appeal 
to the Board (VA Form 9), the veteran related that he was 
unable to work and perform daily activities for a range of 
two to four days.  

The record reflects that the veteran was scheduled for a VA 
examination for evaluation of his service-connected migraine 
headaches, but that he cancelled the examination.  No 
explanation was provided for the cancellation.

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Although he indicated in his substantive appeal that he was 
unable to work and perform daily activities for a range of 
two to four days, the veteran failed to denote the time 
period in which the symptoms occurred.  During the March 2005 
VA examination, the veteran reported experiencing prostrating 
attacks twice a year.  The veteran's headaches have not been 
objectively shown to be productive of characteristic 
prostrating attacks averaging one every two months over the 
last several months.  In the absence of such symptoms, the 
Board concludes that an initial compensable evaluation is not 
warranted.

Under these circumstances, the Board finds that the record 
presents no basis for the assignment of a compensable 
evaluation for the veteran's migraine headaches at any point 
during the appeal period.  

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).   
There is no showing that the veteran's service-connected 
migraine headaches presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
higher evaluation on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hearing loss is denied. 

An initial compensable evaluation for opthalmoplegic migraine 
headaches is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


